Case 3:20-cv-01431-TAD-KLH Document 1 Filed 11/05/20 Page 1 of 8 PageID #: 1




                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                                  MONROE DIVISION

MONA CARLETTE BROWDER AND                             DOCKET NO. _________
FREDDIE BROWDER

VERSUS                                                JUDGE __________

WAL-MART, INC.                                        MAGISTRATE JUDGE ______


                   NOTICE OF REMOVAL AND JURY DEMAND

       NOW INTO COURT, through undersigned counsel, come SAM’S EAST INC.

(erroneously named by plaintiffs as "Wal-Mart, Inc."), an Arkansas corporation, and

WAL-MART, INC., a Delaware corporation, defendants in the above entitled cause, and

appearing solely for the purpose of presenting this Notice of Removal of the above

entitled cause to this Honorable Court under the provisions of 28 U.S.C. § 1441, et seq.,

and reserving all rights, respectfully show as follows:

                                             1.

       This suit was filed by plaintiffs, MONA CARLETTE BROWDER and FREDDIE

BROWDER, (“plaintiffs”) in the Fourth Judicial District Court, Ouachita Parish,

Louisiana, on the 15th day of October, 2020.
Case 3:20-cv-01431-TAD-KLH Document 1 Filed 11/05/20 Page 2 of 8 PageID #: 2




                                             2.

       Plaintiffs did not name Sam’s East, Inc. as a defendant, but as that entity is the

owner and operator of the store at which plaintiffs claim to have been injured, and thus

the proper party defendant, both entities join in this Notice of Removal and Jury Demand.

                                             3.

       Defendant Wal-Mart, Inc. was served with citation and a certified copy of the

petition on October 23, 2020. As it was not named as a defendant, Sam’s East, Inc. has

not been served. Defendants have removed this case within thirty (30) days of service

upon the first served defendant.

                                             4.

       Defendants allege that plaintiffs are residents, citizens, and domiciliaries of the

State of Louisiana.

                                             5.

       At the time plaintiff’s Petition was filed, and at the time of this removal, defendant

Sam’s East, Inc., is an Arkansas corporation with its principal place of business in the

State of Arkansas.

                                             6.

       Wal-Mart, Inc. is a Delaware corporation with its principal place of business in the

State of Arkansas.
Case 3:20-cv-01431-TAD-KLH Document 1 Filed 11/05/20 Page 3 of 8 PageID #: 3




                                            7.

       Plaintiffs also named an alleged employee as a defendant in this matter, but used

the fictious name of “Kiterra” with no last name. Defendants do not have an employee

with that name at the Sam’s store and the Sheriff was unable to serve anyone at Sam’s by

that name. The removal statute explicitly states that, “ in determining whether a civil

action is removable on the basis of the jurisdiction under section 1332(a), the citizenship

of defendants sued under fictitious names shall be disregarded. 28 U.S.C. § 1441 (b)(1).

The Fifth Circuit has followed the mandate of this provision. See Kemp v. CTL

Distribution, Inc., 440 Fed. Appx. 240 (5th Cir. 2011); Vaillancourt v. PNC Bank, Nat.

Ass'n, 771 F.3d 843 (5th Cir. 2014); Weaver v. Metro. Life Ins. Co., 939 F.3d 618, 619

(5th Cir. 2019) (noting “[a]lthough ‘John Doe’ is a more common version [of a fictitious

defendant],” § 1441 also covers other fictitious names.)

                                            8.

       All properly named defendants are diverse from plaintiff. See Duhon v. Lowes

Home Centers, LLC, 2019 WL 6696084, *2 (W.D. La. 2019). (“Darren” Doe’s likely

citizenship should be disregarded for removal purposes. Because parties properly named

are completely diverse and the amount in controversy exceeds $75,000, the Court has

subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1332.)
Case 3:20-cv-01431-TAD-KLH Document 1 Filed 11/05/20 Page 4 of 8 PageID #: 4




                                              9.

       In their Petition for Damages, plaintiffs allege that Mona Carlette Browder was

injured when she slipped and fell on the floor at the Sam’s store in Monroe, Louisiana.

                                             10.

       Plaintiffs allege that due to the accident Mona Carlette Browder suffered a knee

injury, including a torn meniscus and that she will need a total knee replacement.

                                             11.

       Plaintiffs further allege general and special damages. Mr. Browder alleges that he

has suffered emotional distress and loss of services and society.

                                             12.

       Plaintiffs also allege that Mona Carlette Browder will incur has incurred physical

and emotional pain and suffering and loss of ability to take part on activities, and that she

has and will incur a lifetime of medical expenses.

                                             13.

       Prior to suit being filed, plaintiff informed a representative of defendants that as a

result of the accident at Sam’s, plaintiff suffered a very significant knee injury, primarily

characterized by a torn meniscus, a total knee replacement, and needed surgery. Plaintiff

offered to settle the matter for $175,000.00, plus medical expenses incurred, an amount in

excess of the threshold for federal jurisdiction.
Case 3:20-cv-01431-TAD-KLH Document 1 Filed 11/05/20 Page 5 of 8 PageID #: 5




                                               14.

         Louisiana district courts have considered settlement demands as “valuable

evidence” in determining the amount in controversy. Ford v. State Farm Automobile Ins.

Co., 2009 WL 790150 (M.D. La.); Lonon v. Prieto, 2000 WL 913808 (E.D. La.).

                                               15.

         Although plaintiff’s Petition is silent with respect to the jurisdictional threshold of

this Court, since plaintiffs’ allege serious injuries, it is apparent upon the face of

plaintiffs’ Petition, in conjunction with the settlement demand, that the damages for

which they seek recovery exceeds $75,000.00.              In the information received from

plaintiffs’ counsel and medical records obtained, the extensive medical reports detail

Mrs. Browder’s injuries, treatment, and needed surgery due to the accident.

                                               16.

         Because of the litany of damages plaintiffs claims to have suffered, and in

particular because Mrs. Browder has claimed she sustained specific injuries, resulting in a

need for a specific surgery, all allegedly caused by the accident, plaintiffs’ damage claims

exceed $75,000.00 exclusive of interests and costs.

                                               17.

         Accordingly, plaintiffs’ damage claims exceed the jurisdictional threshold of this

Court.
Case 3:20-cv-01431-TAD-KLH Document 1 Filed 11/05/20 Page 6 of 8 PageID #: 6




                                             18.

       This Court has jurisdiction of this cause of action under 28 USC § 1332.

                                             19.

       The proper court for removal is the United States District Court for the Western

District of Louisiana, Monroe Division.

                                             20.

       Defendants file as Exhibit A herewith copies of the entire record in the district

court, which consists of the following:

       (1)    Petition;

       (2)    Citation issued to Wal-Mart, Inc.; and,

       (3)    Service of Process Transmittals.

                                             21.

       Defendants further show unto the Court that immediately upon the filing of this

Notice of Removal, a copy of same shall be served upon all adverse parties and a copy

filed with the Clerk of the Fourth Judicial District Court, Ouachita Parish, Louisiana, all

in accordance with 28 USC § 1446(d).

                                             22.

       Defendants are entitled to and request a trial by jury in this matter.

       Shreveport, Louisiana, this 5th day of November, 2020.
Case 3:20-cv-01431-TAD-KLH Document 1 Filed 11/05/20 Page 7 of 8 PageID #: 7




                             BLANCHARD, WALKER, O'QUIN & ROBERTS
                                  (A Professional Law Corporation)


                              By:      /s/ Scott R. Wolf
                                    Scott R. Wolf, Bar #28277

                             700 Regions Tower
                             Post Office Drawer 1126
                             Shreveport, Louisiana 71163-1126
                             Telephone: (318) 221-6858
                             Telecopier: (318) 227-2967
                             E-Mail: swolf@bwor.com

                             ATTORNEYS FOR DEFENDANTS,
                             WAL-MART, INC. AND
                             SAM’S EAST, INC.
Case 3:20-cv-01431-TAD-KLH Document 1 Filed 11/05/20 Page 8 of 8 PageID #: 8




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the above and foregoing Notice of Removal

has this date been served upon the following by placing same in the United States Mail,

postage paid:

      Ms. Dena Peters – 4th JDC
      Ouachita Parish Clerk of Court
      P.O. Box 1862
      Monroe, Louisiana 71210

      J.. Michael Rhymes, Esq.
      Attorney at Law
      1005 North Third Street
      Monroe, LA 71201

      Shreveport, Louisiana, this 5th day of November, 2020.



                                                 /s/ Scott R. Wolf
                                                   OF COUNSEL
